Matter of Scott v New York State Dept. of Corr. & Community Supervision (2019 NY Slip Op 06036)





Matter of Scott v New York State Dept. of Corr. & Community Supervision


2019 NY Slip Op 06036


Decided on August 1, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 1, 2019

527586

[*1]In the Matter of GREGORY SCOTT, Petitioner,
vNEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, Respondent.

Calendar Date: June 21, 2019

Before: Clark, J.P., Mulvey, Devine, Aarons and Rumsey, JJ.


Gregory Scott, Auburn, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Superintendent of Auburn Correctional Facility finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier II determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. Given that petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Harrison v Venettozzi, 171 AD3d 1387, 1387 [2019]; Matter of Boeck v Annucci, 165 AD3d 1334, 1334 [2018]).
Clark, J.P., Mulvey, Devine, Aarons and Rumsey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.